Citation Nr: 1223250	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-03 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for a left foot disability, to include hammertoes of the left foot with clawing of the left great toe.

2.  Entitlement to an increased rating greater than 10 percent for a right foot disability, to include hammertoes of toes 2 through 5.  

3.  Entitlement to an increased rating greater than 40 percent for lumbar and thoracic spine disabilities, to include degenerative disc disease (DDD), degenerative joint disease (DJD), and mild osteoarthritis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, LB, TS


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to March 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran had a hearing before the undersigned in March 2012 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran worked as a maintenance technician for the U.S. Postal Service (USPS) until January 2008 when he claims he was found medically disabled for his position due to his service connected disabilities, especially his back and bilateral foot disabilities.  

The Veteran submitted doctor's opinions, SSA disability records, and an OPM finding of disability, all of which indicate he is medically unable to continue with maintenance technician-type work, primarily due to his low back disability.  

There is also medical evidence indicating the Veteran is wheelchair bound and ambulates only with the assistance of two canes and is unable to retain any type of employment, to include sedentary employment.  It is currently unclear, however, whether the Veteran's inability to work in any type of employment, to include sedentary employment, is solely attributable to his service connected disabilities.  It is also unclear what specific manifestations are attributable to his service connected disabilities versus other non-service connected disabilities.  Accordingly, new VA examinations are necessary.

Since VA examinations are necessary, the RO must take this opportunity to obtain any VA or private treatment records not currently in the claims folder.

Bilateral Foot Disabilities

With regard to his bilateral foot disabilities, the Veteran was medically discharged from the military with diagnoses of bilateral hammertoes, metatarsalgia, and hallux flexus of the left foot.  

USPS medical records indicate further diagnoses since his military service, to include bilateral claw foot deformity, hammertoes of all toes, limited range of motion of the toes, callosities, and radicular pain of the feet.  Medical evidence is ambiguous as to whether these additional findings are manifestations of his service-connected disabilities or manifestations of unrelated disabilities.  

For example, the Veteran's radiating pain has been attributed to his service connected bilateral foot disabilities (see, September 2011 VA general medical examination), but has also been attributed to his non-service connected diabetes and non-service connected peripheral neuropathy (see, September 2011 VA spine examination).  The diagnostic codes applied currently do not take into account these other manifestations.  The examinations of record are not clear enough for the Board to ascertain the correct diagnostic code or codes to apply.  A new foot examination is warranted.

Spine

The Veteran's spine disability raises similar ambiguities.  The Veteran complains of back pain that radiates into his legs, but medical evidence during the appellate time frame at times shows normal sensory examination (see, e.g., February 2008 VA spine examination) and at other times reflect a diagnosis of lumbar radiculopathy (see, e.g., July 2007 VA outpatient treatment record).  The Veteran was last afforded a VA spine examination in September 2011 where the examiner indicates some of the Veteran's neurological pain may be stemming from his back (service-connected), but that the more likely culprit is peripheral neuropathy (non-service connected), in light of the Veteran's long-standing diabetes (also non-service connected).  

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are to be rated separately under appropriate diagnostic code.  See 38 C.F.R. §4.71a, Diagnostic Codes 5235-5242.  It does not appear that the Veteran was afforded a neurological examination to reconcile the ambiguity in the record regarding the source of the neurological manifestations, and the RO has not considered entitlement to separate ratings if such is, in fact, related to his service-connected spine disabilities.

The Veteran testified that his low back disability is manifested by frequent exacerbations where he has been prescribed bed rest.  His 40 percent spine rating may be increased by a showing of  intervertebral disc syndrome (IVDS) with "incapacitating episodes" (i.e., a period of acute signs and symptoms requiring physician-prescribed bed rest) having a total duration of at least 6 weeks during any 12 month period within the appellate time frame.  See 38 C.F.R. § 5243 (2011).  

In support of this contention, he submitted an April 2012 statement from his private physician, Dr. Billington, which states, "the patient has to rest frequently related to not being able to function any length of time."  It is not at all clear that this statement reflects physician prescribed bed rest or, if so, whether the "frequency" of this rest would satisfy the criteria for an increased rating under 38 C.F.R. § 5243.  In other words, it is unclear whether Dr. Billington is using the phrase "rest frequently" as defined by law and as relevant for VA rating purposes.  See 38 C.F.R. § 4.71a, DC 5243, Note (1) (defining an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician).  Clarification is required before the Board can decide this issue.

TDIU

The Veteran claims he is unable to work in any capacity due to his service-connected low back and bilateral foot disabilities.  The Veteran is currently service connected for low back disabilities, rated 40 percent disabling; bilateral hammertoes, rated 10 percent disabling for each foot; and bilateral plantar warts, rated 0 percent disabling for each foot.  The Veteran has a combined rating of 50 percent.

The Veteran was last afforded VA examinations in September 2011.  The general VA examiner indicated the Veteran's manifestations stemming from his feet precluded him from walking for any period of time and also caused pain even on resting.  The examiner noted the Veteran could not ambulate without the use of two canes, and even then could only walk short distances before his pain was unbearable.  When in a wheelchair, however, the examiner noted the Veteran still complained of burning pain on the bottom of his feet.  The examiner opined that the Veteran was precluded from even sedentary employment.

In contrast, the VA spine examiner in September 2011 found that the Veteran's neurological pain in his legs and feet may partially be due to his service-connected low back disability; but is unrelated to his bilateral foot disabilities; and is most likely peripheral neuropathy due to his [non service-connected] diabetes  The examiner specifically concluded that the Veteran's peripheral neuropathy was the likely cause of the Veteran's "burning" pain on the bottom of his feet.  Overall, the spine examiner agreed the Veteran could not return to his usual employment, but was not precluded from sedentary employment solely because of his low back and bilateral foot disabilities.

The Veteran has submitted numerous statements from his private physician, Dr. Billington, all indicating the Veteran is precluded from any type of employment due to his disabilities.  None of these statements, however, attributed the Veteran's unemployment solely to service-connected disabilities.  For example, the most recent statement, dated in April 2012, was submitted by the Veteran with a waiver of local jurisdictional review.  In that statement, Dr. Billington discusses how the Veteran's chronic pain stemming from his neck, thoracic spine, lumbar spine, and bilateral feet render the Veteran permanently and totally disabled.  The Veteran is not service-connected for a neck disability.  

The Veteran further requests extraschedular consideration for his TDIU claim as he does not meet the schedular criteria for such consideration.  He indicates he is on narcotic pain medications that, by themselves, would prevent his ability to work.  VA outpatient treatment records and private treatment records confirm the Veteran has been prescribed narcotic medications such as Flexeril and Morphine for his chronic back and bilateral foot pain.  Dr. Billington and the September 2011 general medical examiner both noted the Veteran's medications as a further reason why the Veteran is unemployable.  

Because of the ambiguities regarding the source of some of the manifestations noted, as well as the conflicting medical opinions, new VA examinations are warranted.  The TDIU claim is inextricably intertwined with the resolution of the increased rating claims on appeal and they must be adjudicated prior to adjudication of the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

If, following adjudication of the increased rating claims, the Veteran does not meet the schedular requirements for TDIU, consideration must be given to referring such to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  See 38 C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide release forms for any and all private medical providers, to include Dr. Billington, that may contain relevant treatment records.  Then, ask the providers for these records , as opposed to summaries, explaining that actual medical records are needed.  Obtain the Veteran's medical records for treatment from the VA Medical Center from August 2011 to the present and associate them with the file.   All efforts to obtain medical records must be fully documented, and VA facilities must provide a negative response if records are not available.

2.  Request clarification from Dr. Billington regarding his April 2012 statement indicating that the Veteran's low back disability requires the Veteran to "rest frequently."  Specifically, Dr. Billington is to specify dates for which bed rest for incapacitating episodes due to intervertebral disc syndrome was prescribed.

3.  After the above is complete and records are obtained to the extent available, schedule the Veteran for VA orthopedic and neurological examinations to clarify the conflicting evidence in the record as to the severity of the Veteran's current low back disabilities and the source of the neurological manifestations.

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) must be made available to and reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file. 

Based on the examination and review of the record, the examiners are to address the following:
	
(a)The neurological examiner must reconcile the conflicting private and VA medical evidence and provide an opinion as to: 1) whether there is objective evidence of neurological impairment, to include radicular and bladder/bowel impairment; 2) if so, what it is; 3) whether it is attributable to the Veteran's service-connected low back disabilities or foot disabilities, or to his non-service connected disabilities; and 4) if attributable to a service-connected disability, identify the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).  

The examiner must specifically address whether the Veteran has intervertebral disc syndrome.   

(b)  The orthopedic examiner must determine the current severity of the Veteran's lumbar spine disability, discussing any associated limitation of forward flexion, favorable ankylosis, and unfavorable ankylosis of the thoracolumbar spine, as well as any unfavorable ankylosis of the entire spine.  In addition, the examiner is to discuss whether the Veteran's back disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorders.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner must express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his back repeatedly over a period of time.

(c)  Each examiner is to provide an opinion as to whether the Veteran's service-connected disabilities alone (low back disability, (40 percent); bilateral foot disabilities (10 percent each foot)) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  A detailed rationale is required, specifically reconciling the conflicting opinions in the record.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Schedule the Veteran for VA orthopedic and neurological examinations to clarify the conflicting evidence in the record as to the severity of the Veteran's current bilateral foot disabilities and whether there is objective evidence confirming neurological diagnosis/diagnoses.

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) must be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Based on the examination and review of the record, the examiners must address the following:

(a)  The neurological examiner is to provide an opinion as to whether there is objective evidence of neurological impairment, to include radicular pain, attributable to the Veteran's service-connected bilateral foot disabilities versus his service-connected back disability or his non-service connected disabilities.  If so, the examiner is to specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).  

(b)  The orthopedic examiner is to determine the current severity of the Veteran's service-connected bilateral foot disabilities.  For each foot diagnosis rendered, the examiner must indicate whether it is "at least as likely as not" (50 percent probability or greater) that the diagnosis is directly related to his service-connected hammertoe deformities of the 2nd through 5th toe bilaterally, bilateral metatarsalgia, and left foot hallux flexus.  

For each manifestation found that is directly attributable to his service-connected disabilities, the examiner is to describe the severity of the manifestations; i.e., whether the Veteran has unilateral or bilateral claw foot deformity, whether the deformity is manifested by marked contraction of plantar fascia with dropped forefoot, painful callosities, all toes hammer toes, marked varus deformity, limitations of dorsiflexion of the toes, limitation of dorsiflexion of the ankle, great toe dorsiflexion, shortened plantar fascia, and/or tenderness under metatarsal heads.  

In addition, the examiner is to discuss whether the Veteran's bilateral foot disabilities exhibit weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorders.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his feet repeatedly over a period of time.

(c)  Each examiner is to provide an opinion as to whether the Veteran's service-connected disabilities alone (low back disability, (40 percent); bilateral foot disabilities (10 percent each foot)) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  A detailed rationale is required for all opinions provided, including a discussion of  all conflicting opinions in the record.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.

Each examiner is to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Review the claims file to ensure that all of the foregoing requested development is complete, and arrange for any additional development indicated.  Then readjudicate the increased rating claims on appeal. 

 If increased ratings are granted that result in Veteran meeting the schedular criteria for TDIU consideration, adjudicate the TDIU claim.  If, after adjudication of the increased rating claims, the schedular criteria are not met, consider whether that claim should be referred for extraschedular consideration.  

Following adjudication of all the claims on appeal, if any of the benefits sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Veteran is advised that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  



The claims must be afforded expeditious treatment. 




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

